Citation Nr: 1048031	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-08 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected adjustment reaction disorder.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
May 1970 to November 1971.  Service in the Republic of Vietnam is 
indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2005 and August 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In January 2008, the RO issued a rating decision and supplemental 
statement of the case (SSOC) which increased the rating assigned 
for the Veteran's adjustment reaction disorder to 50 percent.  
The Veteran has not expressed satisfaction with the assigned 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
Veteran is not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to that 
issue is not abrogated].  

By a decision dated in February 2009, the Board denied the 
Veteran's claims herein on appeal.  The Veteran appealed the 
Board's February 2009 decision to the Court of Appeals for 
Veterans Claims (the Court).  In a March 2010 Order, the Court 
endorsed a March 2010 Joint Motion for Remand (JMR), which 
vacated the February 2009 Board decision.  

In August 2010, the Board remanded the Veteran's claims as 
instructed by the March 2010 Court-adopted JMR.  Specifically, 
the Court noted that the Veteran requested to appear at a 
personal hearing before a Veterans Law Judge at the local RO 
(Travel Board hearing) in his November 2008 substantive appeal in 
connection with his TDIU claim.  The August 2010 Board remand 
instructed that such a hearing be scheduled.  In a November 2010 
correspondence, the Veteran stated that the Veteran that he no 
longer desired to participate in such a hearing.  The Veteran has 
not since requested another hearing.  The hearing request is 
therefore deemed to have been withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2010).  

The Board additionally observes that the Veteran's November 2010 
statement specifically waived consideration of additional 
evidence by the agency of original jurisdiction.  See 38 C.F.R. § 
20.1304 (2010).  

Therefore, the Board finds that its remand instructions have been 
substantially complied with, and thus, the Board may proceed in 
adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  


FINDINGS OF FACT

1.  The Veteran's service connected adjustment reaction disorder 
is manifested by apathy, depression, anxiety, worry, 
suspiciousness, initial and middle insomnia, anhedonia, decreased 
interest in life, isolation, nightmares, hypervigilence, angry 
outbursts and mild memory loss; symptoms consistent with total 
occupational and social impairment are not shown.

2.  The medical and other evidence of record does not show that 
the Veteran's service-connected adjustment reaction disorder is 
so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required. 

3.  The Veteran's service-connected disabilities are:  adjustment 
reaction disorder, evaluated 70 percent disabling (discussed 
below); bilateral hearing loss, evaluated 10 percent disabling; 
tinnitus, evaluated 10 percent disabling; and non Hodgkin's 
lymphoma, evaluated noncompensably (zero percent) disabling.  A 
combined 80 percent evaluation is in effect.

4.  The medical and other evidence of record supports the 
conclusion that the Veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no more, 
for the Veteran's adjustment reaction disorder are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9435 (2010).

2. Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2010).

3.  The criteria for TDIU have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for an increased rating and 
TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

As will be discussed further below, the Board is granting the 
Veteran's TDIU claim, as such any deficiency regarding VA's 
duties to notify and assist are rendered moot in connection with 
that claim.  

Prior to initial adjudication of the Veteran's increased 
evaluation claim, a letter dated in June 2005 fully satisfied the 
duty to notify provisions concerning his claim for an increased 
rating.  The Veteran was informed that evidence was needed 
showing his service-connected disability had increased in 
severity.  He was informed of the types of evidence that could 
substantiate his claim, such as medical records or lay statements 
regarding personal observations.  He was asked to provide 
information as to where he had been treated for his psychiatric 
disability and informed that VA was responsible for obtaining any 
federal records, VA records, and a medical examination, if 
necessary.  

The Board notes that the Veteran was not notified of how VA 
determines disability ratings and effective dates at the time of 
the initial adjudication of his claim in August 2005.  However, 
such was a practical and factual impossibility since the Court's 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), was 
not promulgated until March 2006.  A letter to the Veteran dated 
in April 2007 provided him with sufficient Dingess notification, 
and the Veteran's claim was subsequently readjudicated in the 
January 2008 SSOC and rating decision.  As such, there was not 
prejudice to the Veteran concerning the timing of these notice 
elements.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service medical records and VA treatment records 
are in the file.  Additionally, private treatment records 
identified by the Veteran have been obtained and associated with 
the Veteran's claims file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate QTC examinations in July 
2005 and November 2007.  The duty to assist does not require that 
a claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted.  VAOPGCPREC 11-
95.  The July 2005 and November 2007 QTC examination reports are 
thorough and supported by VA outpatient treatment records.  
Although it does not appear that the Veteran's VA claims file was 
available for review by either examiner, the Veteran's subjective 
complaints and the objective findings were recorded.  In many 
instances, the Court has held that a failure to review the claims 
file renders a VA examination inadequate for rating purposes.  
See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) 
("The [VA] examiner should have the Veteran's full claims file 
available for review."), but see Snuffer v. Gober, 10 Vet. App. 
400, 403- 04 (1997) (review of claims file not required where it 
would not change the objective and dispositive findings made 
during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  However, the Court held in Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 301 (2008), that when VA undertakes to provide a 
medical examination or obtain a medical opinion, the relevant 
inquiry is whether "the examiner providing the report or opinion 
is fully cognizant of the claimant's past medical history."  
Accordingly, the Board concludes that the July 2005 and November 
2007 QTC examination are adequate for the purposes of this 
decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 
see also 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).


Increased Rating Claim

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether another rating code is "more appropriate" 
than the one used by the RO, Diagnostic Code 9435.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9435 [mood disorder, not 
otherwise specified] (2010).  Diagnostic Code 9435 is deemed by 
the Board to be the most appropriate primarily because it most 
closely approximates the diagnosed disability in the Veteran's 
case (adjustment reaction disorder).  In any event, with the 
exception of eating disorders, all mental disorders including 
adjustment reaction disorder are rated under the same criteria in 
the rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Veteran and his 
accredited representative have not suggested that another 
diagnostic code is more appropriate.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 9435.

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows:

100 Percent - Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

70 Percent -  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

50 Percent -  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

See 38 C.F.R. § 4.130, Diagnostic Code 9435.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 and 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  

Initially, the Board observes that it is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected disability 
in the absence of medical evidence which does so.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  

Discussion

The Board is initially presented with a record on appeal which 
indicates that the Veteran's service-connected adjustment 
reaction disorder, and in addition non service-connected general 
anxiety disorder, depressive disorder and posttraumatic stress 
disorder (PTSD) all contribute to his psychiatric problems.  The 
medical evidence of record does not successfully differentiate 
between symptomatology associated with non service-connected 
disabilities and that resulting from his service-connected 
adjustment reaction disorder.  

The Board also notes that a November 2007 QTC examination report 
reflects that the Veteran was diagnosed with alcohol abuse that 
is in remission for the past 25 years.  It therefore does not 
appear that there currently exists any psychiatric symptomatology 
associated with alcohol abuse.
 
The Board will therefore attribute all current psychiatric 
symptoms to the Veteran's service-connected adjustment reaction 
disorder.  

The Veteran's service-connected adjustment reaction disorder is 
currently evaluated 50 percent disabling.  The 50 percent 
disability rating was assigned by the RO based on evidence of 
apathy, depression, anxiety, worry, suspiciousness, initial and 
middle insomnia, anhedonia, decreased interest in life, isolation 
and mild memory loss due to adjustment reaction disorder.  

As noted above, to obtain the next highest available rating (70 
percent), the record must include evidence of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  For reasons explained in 
greater detail below, the Board concludes that a 70 percent 
evaluation is warranted.  

In the June 2005 private examination report, J.J.I., M.D. twice 
noted that the Veteran has suicidal thoughts, but denied any 
plans or intent.  See a June 2005 private examination report.  
Additionally, a private treatment record from K.E.D., Ph. D. 
dated in June 2010 notes the Veteran's reports of suicidal 
thoughts.  However, the Veteran denied suicidal ideation in 
several VA mental health notes and QTC examination reports of 
record.  Giving the Veteran the benefit of the doubt, suicidal 
ideation has arguably been demonstrated.  

During the November 2007 QTC examination, the examiner noted that 
obsessive rituals were absent.  There is no other mention of 
obsessive rituals.  The July 2005 QTC examination report reflects 
that the Veteran " . . . is obsessed with the recurrence of his 
cancer . . . " and VA mental health notes from September 2004 
and September 2005 reflect obsessive traits under Axis II.  
However, the medical evidence of record does not reflect that the 
Veteran exhibits any type of ritualistic or repetitive behavior 
as a result of his obsession with the reoccurrence of cancer.  
Additionally, nowhere in the claims folder is it noted that the 
Veteran's obsessive traits interfere with routine activities.  
Obsessive rituals that interfere with routine activities have not 
been demonstrated.  

Nowhere in the VA examination reports or treatment records is the 
Veteran's speech described as intermittently illogical, obscure 
or irrelevant.  The March 2004 and July 2005 QTC examination 
reports reflect that the Veteran's speech was "within normal 
limits" and "normal", respectively.  Additionally, the 
November 2007 QTC examination report notes that the Veteran's 
communication was impaired, apparently as the result of bilateral 
hearing loss and tinnitus, but the examiner noted that the 
Veteran's speech was "within normal limits".  Accordingly, 
speech described as intermittently illogical, obscure or 
irrelevant has not been demonstrated and the Veteran has not so 
alleged.

With respect to near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively, 
the July 2005 QTC examination report reflects that the Veteran 
reported panic attacks that lasted for 15 minutes.  The Veteran 
reported daily panic attacks in an August 2008 statement.  
Multiple QTC examination reports, VA treatment records and 
private treatment records have noted that the Veteran's symptoms 
include depression.  For the reasons stated above, near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively has been 
demonstrated.  

With respect to impaired impulse control, in a private treatment 
record dated June 13, 2005, J.J.I., M.D. reported that the 
Veteran reported irritability and moodiness with angry outbursts.  
However, there is no indication that such irritability was 
unprovoked or has resulted in periods of violence.  In addition, 
recent VA treatment records indicate that the Veteran attended 
anger management classes in 2008.  The June 2010 private 
treatment record from K.E.D. Ph.D. reflects that the Veteran 
reports frequent outbursts of anger directed toward his family.  
Although there have been no reports reflecting violence, the 
Board concludes that impaired impulse control such as unprovoked 
irritability with periods of violence has been demonstrated.  

There is no evidence of record indicates that the Veteran has 
ever experienced spatial disorientation.  The July 2005 and 
November 2007 QTC examination reports noted that the Veteran's 
orientation was "within normal limits."  

During the July 2005 and November 2007 QTC examinations the 
Veteran's appearance and hygiene were described as 
"appropriate".  There is no evidence indicating that the 
Veteran has neglected his personal appearance and hygiene.  

The November 2007 QTC examination report noted that the Veteran's 
". . . psychiatric symptoms cause occupational and social 
impairment with occasional decrease in work efficiency and 
inability to perform occupational tasks although generally the 
person is functioning satisfactorily with routine behavior, self 
care and normal conversation."  This language is verbatim from 
the criteria for a 30 percent disability rating and is hardly 
congruent with the assignment of a 70 percent rating.  It appears 
that the Veteran had a long work history.  He retired in 2003.  
Although there is no question that the Veteran experiences 
depression, particularly with respect this fear of recurrence of 
cancer, the Board does not find that he has difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting) 

The Board notes that J.J.I., M.D. reported that the Veteran ". . 
. does not like to be around other people anymore."  In an April 
2007 private examination report, J.J.I., M.D. noted that the 
Veteran was unable to get along and form any social 
relationships.  The November 2007 QTC examination reflects the 
Veteran's report that he ". . . doesn't like to be around 
people" and that he ". . . doesn't trust people."  The Board 
also notes that the medical evidence reflects that the Veteran 
has demonstrated isolation and has "no interpersonal 
relationships."  See e.g., the June 2010 private treatment 
record from K.E.D., Ph.D.  Consequently, inability to establish 
and maintain effective relationships has arguably been 
demonstrated.  

The Board notes that QTC examiners have assigned the following 
GAF scores:  50 in March 2004; 55 in July 2005 and 50 in November 
2007.  Additionally, a VA physicians' assistant examined the 
Veteran and assigned a GAF score of 63.  See a September 2004 
mental health treatment plan review.  However, J.J.I., M.D. 
examined the Veteran in June 2005 and April 2007 and assigned GAF 
scores of 40 and 45, respectively.  Moreover, in his June 2010 
private treatment record, K.E.D., Ph.D. assigned a GAF score of 
40.  When taken as a whole, the Veteran's GAF scores indicate 
moderately severe impairment.  This is congruent with a 70 
percent evaluation.  

In short, the evidence of record indicates that the Veteran has 
arguably met four of the nine criteria necessary for a 70 percent 
rating.  The Veteran's psychiatric symptomatology centers around 
his apathy, depression, anxiety, worry, suspiciousness, initial 
and middle insomnia, anhedonia, decreased interest in life, 
isolation, nightmares, hypervigilence, angry outbursts and mild 
memory loss; these symptoms, their severity and frequency and the 
Veteran's overall GAF score are congruent with a 70 percent 
evaluation.  

The Board's inquiry is not necessarily strictly limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the 
rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating].  However, the Board has not identified any 
other aspects of the Veteran's service-connected adjustment 
reaction disorder which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his representative have pointed to no such pathology.  

The Board has also considered the Veteran's entitlement to a 100 
percent disability rating.  However, there is no evidence of 
record indicating gross impairment to thought processes and 
communication or grossly inappropriate behavior.  Also, there is 
no evidence that there is a persistent danger of the Veteran 
hurting himself or others.  There is also no evidence that the 
Veteran has any memory loss for names of close relatives, own 
occupation or own name.  The medical evidence has routinely noted 
that the Veteran does not suffer from persistent delusions or 
hallucinations and he has been consistently described as properly 
groomed and fully orientated.

In short, for reasons expressed above, a review of the evidence 
indicates that symptomatology associated with the Veteran's 
service-connected adjustment reaction disorder most closely 
approximates that which allows for the assignment of a 70 percent 
evaluation.  



Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The initial question posed by Thun is whether the rating criteria 
are adequate to evaluate the Veteran's service-connected 
adjustment reaction disorder.  As fully detailed above, a higher 
disability rating is available where specific criteria are met.  
The Veteran does not meet the schedular criteria for a higher 
disability rating.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees with the 
assigned evaluation for his level of impairment.  In other words, 
he does not have any symptoms from his service-connected 
disability that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for that service-connected disability are adequate.  
Referral for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.


The TDIU Claim

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16 (2010).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a  substantially gainful 
occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides."  See Moore v.  Derwinski, 1 
Vet. App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  See 38 C.F.R. § 
4.16(a) (2010).  The Court noted the following standard announced 
by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' 
before the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at in 
a practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is realistically 
within the physical and mental capabilities of the claimant.  See 
Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

A total disability rating for compensation may be assigned when 
the disabled person is, in the judgment of the rating  agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and the combined rating must be 70 percent or 
more.  See 38 C.F.R. § 4.16(a) (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321 (2010).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is whether 
the Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment cause by non service-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010).

Discussion

As was discussed above, TDIU may be awarded on a schedular or 
extraschedular basis.  In this case only the schedular basis need 
be considered.

The Veteran's service-connected disabilities are:  adjustment 
reaction disorder, evaluated 70 percent disabling (discussed 
below); bilateral hearing loss, evaluated 10 percent disabling; 
tinnitus, evaluated 10 percent disabling; and non Hodgkin's 
lymphoma, evaluated noncompensably (zero percent) disabling.  

The Veteran's combined disability rating is 80 percent, with one 
of his disabilities being at least 40 percent disabling.  See 
38 C.F.R. § 4.25.  Therefore, the service-connected disabilities 
meet the schedular criteria for consideration of TDIU under 38 
C.F.R. § 4.16(a).  The question thus becomes whether the Veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  See 38 C.F.R. 
§ 4.16(a) (2010).  

For reasons stated immediately below, the Board finds that the 
evidence of record demonstrates that the Veteran's service-
connected disabilities, notably his adjustment reaction disorder, 
render him unable to secure and follow a substantially gainful 
occupation.

The Veteran's employment history reflects that he previously held 
jobs in maintenance with the U.S. Army Corps of Engineers and was 
in business for himself in construction as a carpenter.  He 
retired in 2003.

The Board notes that the Veteran has not contended that his 
service-connected bilateral hearing loss or tinnitus, or his 
service-connected lymphoma is the cause of his unemployment.  In 
particular, the Veteran asserted in his February 2008 VA Form 9 
that "My only major medical problem is my adjustment reaction" 
and "The adjustment reaction is the medical reason for quitting 
work."  The medical evidence of record does not in fact indicate 
that these disabilities significantly impede employment.  
Accordingly, the Board will focus on the Veteran's adjustment 
reaction disorder.  

The Veteran has specifically contended that he "left his job" 
in 2003 because of his adjustment reaction disorder.  In 
particular, the Veteran asserts that he "quit his job" because, 
as a maintenance worker working with power tools and heavy 
equipment, his memory loss, depression and panic attacks created 
a dangerous situation.  See the Veteran's February 2009 
substantive appeal.  

The Board observes that there is evidence which is unfavorable to 
the Veteran's claim.  Specifically, multiple examination reports 
note that the Veteran retired in 2003 because of medical 
difficulties including rheumatoid arthritis, osteoporosis and 
hypertension; psychiatric problems were not mentioned.  See a May 
2003 VA examination report, March 2004 QTC examination report, 
July 2005 QTC examination report and November 2007 QTC 
examination report.  Moreover, it appears that the Veteran's 
service-connected psychiatric disability became worse after he 
retired.  See the report of the November 2007 examination; 
specifically stating "[N]ow that he has retired, he has more 
time to think about the events that occurred in Vietnam."  
Additionally, a June 2005 outpatient comprehensive psychiatric 
assessment from J.J.J., M.D. notes that "The [Veteran] retired 
on disability for rheumatoid arthritis."  

However, the Veteran has submitted private medical opinions which 
are favorable to his TDIU claim.  In a July 2010 statement, 
J.R.W., M.D. asserted that he had reviewed the private treatment 
records and statements from K.E.D., Ph.D., and J.J.I., M.D. and 
concurred that the Veteran's service-connected adjustment 
reaction disorder prevented the Veteran from securing or 
following substantially gainful employment.  Specifically, 
J.R.W., M.D. mentions the Veteran's treatment and symptomatology, 
to include his GAF score of 40, and particularly references a 
letter from J.J.I., M.D. to VA which asserts that the Veteran has 
been "unable to maintain employment" due to his psychiatric 
symptomatology.  The Board notes that the September 2009 letter 
from J.J.I., M.D. is not associated with the Veteran's VA claims 
file.  Nonetheless, the July 2010 statement from J.R.W., M.D. 
essentially echoes the sentiments contained therein.  

Based on the above analysis, the Board therefore concludes that 
the evidence of record concerning the issue of entitlement to 
TDIU is at least in equipoise, and a grant of TDIU is warranted 
under 38 C.F.R. § 4.16(a) after allowing the Veteran the benefit 
of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In conclusion, for the reasons and bases expressed above, the 
Board finds that the Veteran's claim of entitlement to TDIU is 
warranted on a schedular basis.  The benefit sought on appeal is 
accordingly granted. 


ORDER

Entitlement to a 70 percent evaluation for service-connected 
adjustment reaction disorder is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) is 
granted, subject to controlling regulations governing the payment 
of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


